                                                                          I




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                              ORDER

PORFIRIO LUGO,                                                18 Cr. 723 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant will take place on

April 14, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due on March 17,

2020, and any submission by the Government is due on March 31, 2020.

Dated: New York, New York
       January 7, 2020
                                           SO ORDERED.




                                           Paul G. Gardephe
                                           United States District Judge
